CALABRESI, Circuit Judge,
concurring:
I concur and add a few words merely to point out what the court has not decided.
As the court notes, Hansel instituted his federal action at an early stage in his state court prosecution. It was therefore possible that the criminal charges against him could be resolved in his favor on alternate state law grounds, thereby “obviating the need to address the [federal] constitutional question raised in the district court.” Slip op., supra at 393. Under these circumstances, and for the reasons set forth in the court’s opinion, I agree that the Younger abstention bars Hansel’s federal claim for injunctive relief.
Whether Younger would apply in a ease in which the only issue before the state court involved a federal constitutional claim that the state’s highest court had already addressed, is, however, a different question, and one that was neither presented by the parties nor decided on this appeal. I read our decision as expressing no opinion regarding the application of the Younger doctrine to such a hypothetical situation.